internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc dom corp 1-plr-104741-03 date date legend company state a business a a b c d m n date date date date date decedent plr-104741-03 state b estate daughter son revocable_trust terminating trust e v ev a av h i j p t fa fat dear this letter revokes and replaces private_letter_ruling plr-114698- issued on date to daughter as trustee of the estate a private letter plr-104741-03 ruling found to be in error or not in accord with the current views of the service may be revoked or modified revproc_2003_1 sec_12 company is a state a corporation engaged in business a on date the date of death of decedent company had outstanding a shares of voting common_stock b shares of nonvoting common_stock c shares cumulative voting preferred_stock which became nonvoting at decedent’s death and d shares of nonvoting preferred_stock on date over half of the voting common_stock was held by decedent’s daughter daughter over half of both the voting and nonvoting preferred_stock m shares voting and n shares nonvoting was held by a revocable_trust revocable_trust all the other stock in company is held by or for the benefit of decedent’s children and grandchildren and or persons married to the children decedent a state b resident died on date survived by daughter son and three grandchildren on decedent’s form_706 united_states estate and generation skipping transfer_tax return the executor of decedent’s estate estate elected to deduct the value of decedent’s qualified family-owned business interests qfobi under sec_2057 of the internal_revenue_code and claimed the maximum allowable dollar_figure deduction decedent’s qfobi consisted of the company stock m shares of voting preferred and n shares of nonvoting preferred held by decedent indirectly through revocable_trust by a letter dated date the internal_revenue_service accepted decedent’s estate_tax_return revocable_trust was established on date through an agreement between decedent as grantor and decedent and his wife as trustees on date decedent amended and restated revocable_trust in its entirety with revocable_trust being established for the benefit of decedent daughter and other descendants of decedent pursuant to article vi section d of revocable_trust the property passing under articles iii and iv bears the excess costs including funeral and estate administration_expenses death taxes pre-residuary gifts and certain other charges on decedent’s death revocable_trust ceased to be revocable daughter and an independent_trustee are the two trustees of this trust on date decedent executed a will article ii of decedent’s will provides that decedent’s tangible_personal_property is to be distributed in accordance with any memoranda signed and dated by decedent which disposes of any of decedent’s tangible_personal_property except as otherwise devised decedent gives and devises his tangible_personal_property along with any insurance policies relating thereto to daughter if she survives decedent article iii of decedent’s will provides that decedent’s residuary_estate is to be distributed to the then serving trustees of the revocable_trust article v section b of decedent’s will provides that any estate legacy succession inheritance transfer excise including any excise_tax imposed under sec_4980a and other similar taxes including any generation-skipping_transfer_tax imposed by reason of decedent’s death together with any interest and penalties plr-104741-03 thereon referred to therein as death taxes are to be paid as follows all death taxes other than any generation-skipping_transfer_tax imposed upon or with respect to property which passes i under the will or ii to or under the revocable_trust is to be paid out of decedent’s general estate as an administration expense without proration or apportionment against any recipient thereof and without any statutory rights to recover any amounts so paid all other death taxes are to be prorated and apportioned in the manner provided by law article v section c of decedent’s will provides that funeral medical and administration_expenses are to be paid out of his general estate article v section d of the will provides that decedent’s residuary_estate is to consist of all of decedent’s property wherever located except any property over which decedent had a power_of_appointment it being decedent’s intention not to exercise any such power by the disposition of the residuary_estate remaining after payment of all debts funeral and administration_expenses and death taxes as provided in this article any pre-residuary gifts and any other charges payable out of the principal of decedent’s general estate article v section e of the will provides that if the assets of decedent’s general estate exclusive of residential_real_property and tangible_personal_property are insufficient or too illiquid to pay decedent’s funeral and administration_expenses or any death taxes required by this article to be paid out of decedent’s general estate as an administration expense decedent’s personal representative is to make a written request to the trustees of the revocable_trust to distribute to decedent’s personal representative or pay directly from the principal of that trust such amount as may be necessary to pay such expenses and death taxes article ii of the revocable_trust as amended provides for the administration of the trust upon decedent’s death with the trust then termed the terminating trust article ii section b of the revocable_trust provides that if the terminating trust contains any stock of company then such stock is to be disposed of as follows the trustees are to distribute the company voting preferred_stock as follows a if son survives decedent then the voting preferred_stock is to be held by trustees in a separate trust pursuant to article iii of the agreement the trustees are to distribute the company nonvoting preferred_stock pursuant to article iv of the agreement article ii section c provides that the balance of the terminating trust remaining after the distributions directed under the preceding sections of article ii referred to in the agreement as decedent’s residuary_estate is to be disposed of pursuant to article v of the agreement article iii of the revocable_trust provides for the establishment of a separate trust for the benefit of son son’s descendants and son’s wife upon the death of the last to die of son and son’s wife the trustees are to distribute the principal of this trust together with all accrued or collected but undistributed_income to daughter if she is then living if daughter is not then living then the trust assets are to be distributed pursuant to a special_power_of_appointment exercised by daughter article iv of the revocable_trust provides for the establishment of a separate trust to be funded with a fractional share of the property allocated to article iv the plr-104741-03 numerator of which equals decedent’s unused gst_exemption see sec_2631 dealing with the generation-skipping_transfer_tax_exemption and the denominator of which equals the value of the property allocated to this article as finally determined for federal estate_tax purposes the trustees may pay or apply all or any part of the net_income and principal thereof to or for the benefit of daughter and daughter’s descendants in such proportions as the trustees in their discretion consider advisable for any eligible beneficiary’s maintenance in health and reasonable comfort education or support in such eligible beneficiary’s accustomed manner of living if daughter survives decedent then upon daughter’s death the trustees are to distribute the remaining trust assets pursuant to a special_power_of_appointment exercised by daughter article v of the revocable_trust provides for the disposition of decedent’s residuary_estate section a of this article provides that the trustees are to pay decedent’s debts death taxes and expenses as provided by article vi section b of article v provides for the distribution of the balance of decedent’s residuary_estate as follows if daughter or any of her descendants survive decedent an equal share is to be disposed of pursuant to article iv and one equal share is to be distributed to son if son survives decedent or if he does not survive decedent to son’s descendants who survive decedent per stirpes article vi section a of revocable_trust provides that upon decedent’s death the trustees are to pay to or on behalf of decedent’s executor out of the principal of the residuary_estate such amounts as the personal representative requests in writing for decedent’s funeral_expenses the expenses of administering decedent’s estate and any estate legacy succession inheritance transfer excise including any excise_tax imposed under sec_4980a and other similar taxes including any generation- skipping transfer_tax imposed by reason of decedent’s death together with any interest and penalties thereon referred to in this article as death taxes that are required by decedent’s will to be paid out of decedent’s general estate as an administration expense article vi section d of revocable_trust provides that to the extent that decedent’s residuary_estate is not sufficient to pay all of the expenses and death taxes as provided in article vi sections a and b then the amount of such expenses and death taxes described in article vi sections a and b which are not paid from decedent’s residuary_estate excess costs are to be paid as follows the property passing under articles iii and iv of this agreement is to bear a proportionate share of the excess costs the proportionate share of the excess costs payable from the property passing under each such article is to equal a fraction of the excess costs the numerator of which is the fair_market_value of the property passing under such article as finally determined for federal estate_tax purposes and the denominator of which is the fair_market_value of the property passing under both articles iii and iv as finally determined for federal estate_tax purposes the excess costs payable out of the property passing under article iv of this agreement is to be paid first from the property passing under article iv section b and then to the extent that the property passing plr-104741-03 under article iv section b is not sufficient to pay all of the excess costs payable out of the property passing under article iv from the property passing under article iv section a terminating trust which was created under article ii of revocable_trust became the holder of the m shares of voting preferred_stock and n shares of nonvoting preferred_stock following the death of decedent the m shares of voting preferred_stock and n shares of nonvoting preferred_stock held by revocable_trust prior to decedent’s death which were included in decedent’s taxable_estate were valued at dollar_figuree and dollar_figurev a total of dollar_figureev on decedent’s form_706 on audit of the form_706 the value of the m shares of voting preferred_stock was increased from dollar_figuree to dollar_figurea thus the total audit value of the company stock included in decedent’s estate dollar_figurea plus dollar_figurev was dollar_figureav the value of decedent’s gross_estate is dollar_figureh the amount allowable as a deduction to estate under sec_2053 and sec_2054 is dollar_figurei the value of the gross_estate less the deductions h minus i is dollar_figurej the dollar_figureav value of the company stock included in estate is p percent of the dollar_figurej total value of the gross_estate less deductions the federal and state b estate inheritance legacy and succession taxes imposed because of decedent’s death totaled dollar_figuret the amount of funeral and administrative expenses totaled dollar_figurefa together the dollar_figurefa expenses and dollar_figuret taxes totaled dollar_figurefat it is now proposed that company will redeem shares of voting and nonvoting preferred_stock from terminating trust in an amount approximately equally to dollar_figurefat in connection with the proposed transaction the following representations have been made a b c the amount to be paid in redemption of the company stock will not exceed the sum of the federal and state b death taxes including interest collected as part of such taxes imposed because of decedent’s death plus the amount of funeral and administration_expenses allowed as deductions to estate under sec_2053 all death taxes and funeral and administrative expenses were paid_by the trustees of terminating trust under article ii of the revocable_trust the total of i the funeral and administrative expenses allowable as sec_2053 deductions plus ii the federal and state b death taxes imposed as a result of decedent’s death is dollar_figurefat the fair_market_value of company’s stock included in decedent’s gross_estate for federal estate_tax purposes exceed sec_35 percent of the gross_estate over the amounts allowable as deductions under sec_2053 and plr-104741-03 d e f g h i j k l the interest of terminating trust in company will be directly reduced by the redemption used to pay the funeral_expenses administration_expenses and death taxes in the proposed redemption terminating trust will receive cash which will be approximately equal to the fair_market_value of the stock in company surrendered in exchange therefor company and terminating trust will each pay their own expenses_incurred in the transaction no shareholder of company is or will be obligated to purchase any of the company stock that will be redeemed terminating trust will not transfer any property to company other than stock in company the proposed redemption will be the first redemption of any stock included in estate there is no plan to issue additional stock in company and there are no outstanding warrants or options to purchase stock in company nor are there any outstanding debentures or obligations that are convertible into stock in company there is no plan or intention to issue any options warrants debentures or other obligations that may be convertible into company stock or which would be considered to be company stock there are no declared but unpaid dividends or funds set apart for dividends on any company stock the redemption will be completed prior to date so that it will occur in the period subsequent to decedent’s death that is specified in sec_303 sec_2057 provides generally that for purposes of the tax imposed by sec_2001 in the case of an estate of a decedent to which this section applies the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the adjusted_value of the qualified family-owned business interests qfobi of the decedent sec_2057 provides that the deduction allowed by this section shall not exceed dollar_figure sec_2057 provides generally that there is imposed an additional estate_tax if within years after the date of the decedent’s death and before the date of the qualified heir’s death a the material_participation requirements described in plr-104741-03 sec_2032a are not met with respect to the qfobi which was acquired or passed_from_the_decedent b the qualified_heir disposes of any portion of a qfobi other than by a disposition to a member of the qualified heir’s family or through a qualified_conservation_contribution under sec_170 c the qualified_heir loses united_states citizenship within the meaning of sec_877 or with respect to whom an event described in sec_877 or b occurs and such heir does not comply with the requirements of sec_2057 or d the principal_place_of_business of a trade_or_business of the qfobi ceases to be located in the united_states sec_2057 provides that for purposes of sec_2057 rules similar to the rules in sec_6166 c and d relating to acceleration of payment shall apply sec_6166 provides that if i any portion of an interest_in_a_closely_held_business which qualifies under sec_6166 is distributed sold exchanged or otherwise_disposed_of or money and other_property attributable to such an interest is withdrawn from such trade_or_business and ii the aggregate of such distributions sales exchanges or other dispositions and withdrawals equals or exceed sec_50 percent of the value of such interest then the extension of time for payment of tax provided in sec_6166 shall cease to apply and the unpaid portion of the tax payable in installments shall be paid upon notice_and_demand from the secretary sec_6166 provides that in the case of a distribution_in_redemption_of_stock to which sec_303 or so much of sec_304 as relates to sec_303 applies i the redemption of such stock and the withdrawal of money and other_property distributed in such redemption shall not be treated as a distribution or withdrawal for purposes of sec_6166 and ii for purposes of sec_6166 the value of the interest in the closely_held_business shall be considered to be such value reduced by the value of the stock redeemed this paragraph shall apply only if on or before the date prescribed by sec_6166 for the payment of the first installment which becomes due after the date of the distribution or if earlier on or before the day which i sec_1 year after the date of the distribution there is paid an amount of the tax imposed by sec_2001 not less than the amount of money and other_property distributed sec_6166 provides that in the case of a distribution_in_redemption_of_stock to which sec_303 or so much of sec_304 as relates to sec_303 applies the redemption of such stock and the withdrawal of money and other_property distributed in such redemption shall not be treated as a distribution or withdrawal for purposes of determining whether the extension of time for payment of tax shall cease to apply in applying rules similar to sec_6166 to sec_2057 a distribution_in_redemption_of_stock to which sec_303 applies is not a disposition that would trigger additional estate_tax with respect to the qfobi the reduction in the value of the interest pursuant to sec_6166 is applicable in determining whether subsequent distributions sales exchanges or other dispositions and withdrawals exceed percent of the value of the interest under sec_6166 and does plr-104741-03 not affect the determination of whether the estate is initially eligible for the extension of time to pay under sec_6166 similarly in the context of qfobi the sec_303 redemption does not affect the initial determination of whether the estate is eligible to make the qfobi election accordingly a distribution_in_redemption_of_stock to which sec_303 applies shall not be treated as a disposition of any portion of a qualified_family-owned_business_interest under sec_2057 provided the proposed redemption satisfies the requirements of sec_303 the proposed redemption will not result in the imposition of an additional estate_tax under sec_2057 based solely on the information submitted and the representations set forth above we hold as follows the proposed distribution of cash by company in redemption of a portion of the company stock held by terminating trust as described above constitutes a distribution in full payment in exchange for the company stock redeemed as provided in sec_303 to the extent that the amount received does not exceed the sum specified in sec_303 and provided that the requirements set forth in sec_303 are satisfied as provided in sec_1001 gain will be recognized by terminating trust measured by the difference between the redemption price and the adjusted_basis of the stock surrendered as determined under sec_1011 provided sec_341 relating to collapsible_corporations is not applicable and provided also that the stock is a capital_asset in the hands of terminating trust the gain if any will constitute capital_gain subject_to the provisions and limitations of subchapter_p of chapter the distribution_in_redemption_of_stock to which sec_303 applies will not be treated as a disposition of any portion of a qualified_family-owned_business_interest under sec_2057 provided the proposed redemption satisfies the requirements of sec_303 the proposed redemption will not result in the imposition of an additional estate_tax under sec_2057 the above rulings are effective to the extent that the amount distributed by company equals the fair_market_value of the stock redeemed no opinion is expressed as to the tax effect of the amount if any by which the distribution by company exceeds or is less than the fair_market_value of the stock redeemed a determination of the fair_market_value of the stock redeemed is reserved until the income_tax returns of the taxpayers concerned have been filed for the year the transaction is consummated in addition no opinion is expressed about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effect resulting from the transaction that are not specifically covered by the above rulings plr-104741-03 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayer involved for the taxable_year in which the transaction covered by this ruling letter is consummated pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely yours by mark s jennings mark s jennings branch chief branch office of associate chief_counsel corporate enclosure copy for sec_6110 purposes
